Citation Nr: 0103903	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability secondary to service-connected hypertension.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma. 

The veteran was scheduled for a personal hearing at VA 
Central Office in Washington, D.C., on December 18, 2000, but 
failed to appear without explanation.  Although it appears 
that the veteran may have recently moved, no change of 
address has been received from the veteran and there is no 
indication the notice of his personal hearing sent to the 
address on file for the veteran was undeliverable.

A May 1999 rating decision denied entitlement to service 
connection for depression as secondary to service-connected 
hypertension, and a notice of disagreement to this action was 
received by VA in August 1999.  A statement of the case on 
this issue, which included the veteran's appellate rights, 
was sent to the veteran in June 2000.  Since no subsequent 
correspondence addressing this issue has been received from 
the veteran or his representative, this issue is not 
currently before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  Chronic cardiovascular disability has not been shown.  

3.  The veteran's diastolic blood readings are predominantly 
under 110 and his systolic blood pressure readings are 
predominantly under 200.



CONCLUSIONS OF LAW

1.  The veteran does not have cardiovascular disease that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for his 
claimed cardiovascular disease and for an increased 
evaluation for service-connected hypertension.  He has been 
requested to provide information concerning potential sources 
of medical evidence pertaining to postservice treatment for 
cardiovascular disability and hypertension.  The veteran has 
been provided a current VA examination of his hypertension.  
In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding his claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA.

Secondary Service Connection

The veteran is service connected for hypertension.  Service 
connection may be granted for disability which is proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Additional disability resulting from 
the aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a claim, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (2000).  It has been contended that the veteran has 
cardiovascular disability that is secondary to his service-
connected hypertension.

VA treatment records from January 1980 to March 1987 reveal 
that, in July 1980, it was noted that the veteran's heart was 
near the upper limits of normal in size with the suggestion 
of left ventricular preponderance.  A chest X-ray in May 1981 
was reported to show borderline cardiomegaly with a slight 
left ventricular cardiac contour and slight accentuation of 
ascending aorta, which were considered indicative of systemic 
hypertension.  

On VA examination in August 1992, it was noted that the 
veteran was taking medication for hypertension, was 
clinically asymptomatic, and had never had any type of 
cardiovascular disease.  The impression was hypertension 
under treatment, asymptomatic.  X-rays of the chest did not 
reveal any significant cardiac or pulmonary abnormality.

According to the results of an August 1986 echocardiogram 
(ECG), the findings were consistent with a low probability 
for significant coronary artery disease and suggested a 
favorable prognosis.  An April 1997 electrocardiogram (EKG) 
was considered normal.

It was noted on VA examination in July 1997 that the veteran 
was taking medication for hypertension and nitroglycerin for 
chest pain, which started 6-8 months earlier.  The veteran 
said that he had been diagnosed with heart disease, including 
congestive heart failure.  He came to the evaluation in a 
wheelchair; he weighed 422 pounds.  Cardiovascular 
examination revealed a normal sinus rhythm without murmurs; 
heart sounds were normal and peripheral pulses were adequate.  
The impression was hypertension, under treatment; chest pains 
compatible with angina pectoris and cardiomegaly on chest X-
ray.

A July 1997 myocardial perfusion procedure revealed a small 
area of increased activity in the inferior wall of the heart, 
which was thought to be most likely an artifact secondary to 
diaphragm attenuation rather than an actual defect.  It was 
noted that the risk of pre-operative cardiac complication in 
a patient with less than two reversible perfusion defects was 
less than 1%.  There was no evidence of left ventricular 
chamber dilatation during stress.

VA outpatient records dated from July 1997 to January 1998 
reveal that chest X-rays in September 1997 do not contain any 
evidence of an acute cardiopulmonary disease process.  The 
assessment in November 1997 was possible congestive heart 
failure.  It was noted dobutamine stress ECG in August 1996 
had not shown any chest wall abnormalities.

The veteran was hospitalized in March 1998 primarily for 
problems related to sleep apnea.  The discharge diagnoses 
included hypertension but not cardiovascular disability.
VA outpatient records dated from March 1998 to April 1999 
reveal an assessment in May 1998 of an individual without 
documented coronary artery disease although he reports chest 
pain relieved by nitroglycerin.

On VA examination in April 1999, the veteran was in a 
wheelchair.  It was noted that he was taking medication for 
hypertension, which he said was well controlled and 
asymptomatic.  Physical examination revealed a normal sinus 
rhythm.  An EKG was normal.  The impression was hypertension 
under treatment, asymptomatic, and well controlled on present 
medication.

Although the veteran has complained of heart disease, 
including congestive heart failure, there is no evidence on 
file that the veteran has chronic cardiovascular disability 
due to service-connected hypertension.  The veteran's 
hypertension is asymptomatic and under control with 
medication, and no cardiovascular disease has been shown.  In 
fact, he has undergone chest X-rays in August 1992 and 
September 1997, an ECG in August 1996, EKGs in April 1997 and 
April 1999, and a myocardial perfusion in July 1997 without 
any diagnosis of chronic cardiovascular disability.  Despite 
the assessment in September 1997 of what was listed as 
possible heart failure, it was noted in May 1998 that the 
veteran did not have any documented coronary artery disease.  
Consequently, service connection for cardiovascular 
disability as secondary to service-connected hypertension is 
not warranted.

Increased Rating 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
hypertension.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Hypertension is evaluated under Diagnostic Code 7101.  The 
Board notes that effective January 12, 1998, VA revised the 
criteria for diagnosing and evaluating cardiovascular 
disabilities.  62 Fed. Reg. 65207-65224 (1997).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the Court held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.

Under the former criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7101, a 20 percent evaluation is warranted 
for hypertension when diastolic blood pressure is 
predominantly 110 or more with definite symptoms; a 40 
percent evaluation is warranted for hypertension when 
diastolic pressure is predominantly 120 or more and there are 
moderately severe symptoms. 

Under the criteria effective January 12, 1998, a 20 percent 
evaluation is warranted for hypertension when diastolic 
pressure is predominantly 110 or more or systolic pressure is 
predominantly 200 or more; a 40 percent evaluation is 
warranted for hypertension when diastolic pressure is 
predominantly 120 or more.  

Blood pressure readings on the August 1996 ECG included 
systolic readings of 161 or lower and diastolic readings of 
84 or lower.  VA outpatient records beginning in July 1997, 
VA examination reports in July 1997 and April 1999, and a 
March 1998 VA hospital report reveal multiple blood pressure 
readings.  The highest systolic reading reflected during 
these visits is 155 and the highest diastolic reading is 94.  
The evidence reveals that the veteran is taking medication 
for high blood pressure.

Since the above evidence does not show any systolic blood 
pressure reading of 200 or more or any diastolic reading of 
110 or more, the Board finds that the veteran's systolic 
blood pressure readings are predominantly under 200 and his 
diastolic readings are predominantly under 110.  
Consequently, the disability picture for the veteran's 
hypertension does not more nearly approximate the criteria 
for a 40 percent evaluation than those for a 20 percent 
evaluation under either the former or new rating criteria.


ORDER

Entitlement to service connection for cardiovascular 
disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

